Title: To John Adams from Amos J. Cook, 23 December 1808
From: Cook, Amos J.
To: Adams, John



Sir,
Fryeburg December 23d. 1808.

Your obliging letter of November 30. 1807. I had the pleasure of receiving, soon after its date, containing a copy of Latin Verses &c. in your own hand writing. Such a compliance with my wishes fills my heart with grateful emotions. It adds a stimulous to my exertions to be useful. You will please to accept my thankful acknowledgements.
At your request, I present you a translation of the verses, made by one of my pupils, Mr. Thomas Fessenden, aged 18. soon after they were received. This unfortunate youth, however, before he had time to write a copy from his first performance for your inspection, was violently seized with an apoplectic complaint, of which he is not yet entirely recovered. Not being able to copy them himself, I hope, will be some justification, for their coming in my hand, and at this late date. I delayed, hoping that the young man that would recover, that you might the better judge of the performance from his own pen.
Some of my other scholars translated them in prose. Mr. Fessenden’s, I supposed, would be the more acceptible for its being in rhyme.
If, Sir, you should think proper to give me your opinion on the performance, you would make my obligation to you greater than I can express.
With sentiments of unfeigned affection and respect, / your very humble servant,
Amos J. Cook